DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “amendments” filed on 01/19/2022 has been considered.
Claims 1-7, 10-17 and 20 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims has not overcome the Examiner' s rejection under 35 USC § 101.
Applicant' s response by virtue of amendment to claims has overcome the Examiner' s rejection under 35 USC § 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 11, and 20 are directed to an abstract idea without significantly more. The claims recite a package delivery system can determine a first item and a second item are within a common storage location, execute a delivery process based on the location of items/products, receive multiple 
The limitation of determining product/item storage locations (i.e., a first item and a second item are within a common storage location, and a third item is in a different storage location) and tracking/updating a delivery status step as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system with a memory and at least one processor configured to execute the instructions”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system with a memory and at least one processor configured to execute the instructions” language, “determining” in the context of these claims encompasses a user/worker manually determines/judges a common storage location for items/products based on a common product identifier. Similarly, but for the “a database” language, “tracking/updating” in the context of these claims encompasses a user/worker manually records all received inputs during the fulfillment and delivery process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 Moreover, the claim concept of executing a delivery process comprising sending multiple indications/instructions to perform different delivery steps (i.e., pick, sort, place, and delivery) and receiving multiple status inputs is a method of managing personal behavior or interactions between people. That is, other than reciting “a computer system 
This judicial exception is not integrated into a practical application because receiving, generating, and associating steps are recited at a high level of generality (i.e., as a general means of associating and generated a plurality of items with an order identifier based on a customer order received) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
This judicial exception is not integrated into a practical application because a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of sending indications/instruction, receiving inputs, and tracking a status) such that they amount no more than mere instructions to apply the exception using generic computer 
The claim 1, 11, and 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system with a memory and at least one processor configured to execute the instructions, a database, and at least one user device to perform receiving, generating, associating, determining, executing, sending indications, receiving inputs, and tracking steps amount to no more than mere instructions to apply the exception using generic computer components. The claimed processor and the memory are not specially programmed and cannot be specially identified. Therefore, the processor and the memory are not considered as “particular machine” (See MPEP § 2106.05(b)). The claimed at least one user device and a database are not specially programmed and perform function as all other user devices and databases can do. Therefore, the user device and the database are not considered as “particular machine” (See MPEP § 2106.05(b)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-10 and 12-19, disclose insignificant helpful content to further describe content, such as determine a number of items in the customer order, a threshold amount, and a common product identifier, sending instructions to pick and pack items, receiving the order identifier, sending instructions to place and load items based on a displayed loading arrangement, and updating a database steps which are merely 
There are no additional claim element limitations recited in the claims 2-10 and 12-19. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims 2-10 and 12-19 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,560,461 to Tian et al., in view of U.S. Patent Application Publication No. 2015/0151913 to Wong et al, and further in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al.
With regard to claims 1, 11, and 20, Tian discloses a computer-implemented system for a package delivery, the system comprising: 

at least one processor configured to execute the instructions to (Fig. 7, col. 24, lines 3-6, processors 710):
receive, by a computer-implemented system, a customer order comprising at least a first item, a second item, and a third item (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor. Examiner notes that it’s obvious that a customer can order multiple item, such as  three items.);
generate, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600. In various embodiments, this order identifier 600 may represent the original (i.e., complete) customer order);
associate each item of a plurality of items of the customer order with the order identifier, wherein each item in the plurality of items is associated with a product identifier in a plurality of product identifiers (Fig. 6A and 6B, col. 21, lines 60-col.22, lines 4, In this example, the item package described by the list in FIG. 6A is also associated with an order identifier 600. Multiple product/items identifiers 610a…o are associated with the order identifier);
determine that the first item and the second item are associated with a common product identifier and located within a common storage location that is different than a storage location of the third item (Fig. 2, col. 3, lines 49-51, col. 6, lines 17-43, in FIG. 2, an inventory area within inventory 130 may include both similar items stored together, such as on one shelf, and different items stored together, such as on another shelf. In 
 cause the first item and the second item to be delivered together and separately from the third item by executing a delivery process comprising (Fig. 2, col. 3, lines 47-51, As noted above, a picked, packed and shipped order does not necessarily include all of the items ordered by the customer; a shipped order may include only a subset of the ordered items available to ship at one time from one inventory-storing location. In one scenario, a delivery process is instructed when the first and the second item are in the same storage location and the third item is located in a different storage location/building/warehouse):
sending, based on the number of items and to at least one user-device for display, a first indication to pick the first item and the second items from the common storage location (Fig. 2, col. 3, lines 14-17 and col. 6, lines 17-43, the one or more items 
receiving, from at least one user-device, a first input related to the first sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. when a worker finishes the first sorting process, a completed status of the first sortation process can be received, which is considered as “receiving a first input related to a status of the first sortation process”);
receiving, from at least one user-device, a second input related to a status of a second sortation process (col. 23, lines 41-64, it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores. It’s obvious that workers can operate on a mobile terminal to send out a job finish confirmation in different working station. For example, when a worker finishes the second sorting process, a completed status of the second sortation process can be received, which is considered as “receiving a second input related to a status of the second sortation process”);
receiving, from at least one user-device, a third input related to placing the sorted first item and the sorted second item into the container (col. 3, line 60-col. 4,line 11 and 
track a delivery status of the customer order by updating at least one database in response to receiving the first input, the second input, and the third input (col. 3, line 60-col. 4,line 11 and col. 23, lines 41-64, For example, a bar code or Radio Frequency Identification tag (RFID tag) of a container and/or an item may be scanned automatically as part of normal operations when items are placed in a container for shipping, and the data from the scanner may be automatically stored in one or more tables, databases, or other data structures accessible by the packaging information system. Examiner note that all inputs during the delivery process can be updated to a database).
However, Tian does not disclose sending, to at least one user-device for display a second indication to sort the first item, the second item, and the third item by using a first sortation process comprising: placing the first item and the second item in a first associated with the intended delivery destination based on a first review of the order identifier, without regard to a status of the third item; and placing a third item in a second storage space associated with the intended delivery destination based on the first review of the order identifier, without regard to a status of the first item and the second item; receiving, from at least one user-device, a first input related to a status of the first sortation process;-8-Application No.: 16/888,022Attorney Docket No.: 14904.0165-00000 sending, to at least one user-device for display a third indication to sort the first item and the second item using a second sortation process comprising placing the first item and the second item in a storage cell corresponding to a delivery route that includes the intended delivery destination based on a second review of the order identifier, without regard to the status of the third item; receiving, from at least one user-device, a second input related to a status of the second sortation process; sending, to at least one user-device for display, a fourth indication to place the sorted first item and the sorted second item into a container associated with intended delivery destination, without regard to the status of the third item; sending, to at least one user-device for display, a fifth indication to load the container on a delivery vehicle based on an arrangement determined by a promised delivery date; and sending, to at least one user-device for display, a sixth indication to deliver the container to the intended delivery destination, without regard to the status of the third item.
However, Wong teaches sending, to at least one user-device for display a second indication to sort the first item, the second item, and the third item by using a first sortation process comprising: placing the first item and the second item in a first storage space associated with the intended delivery destination based on a first review of the order identifier, without regard to a status of the third item; and placing a third associated with the intended delivery destination based on the first review of the order identifier, without regard to a status of the first item and the second item (Requests (e.g., orders) for items from requestors may be divided among multiple pickers 42, who then pick mixed batches and/or a stream of items from inventory storage 30. Picked units of items may be placed into pick receptacles 102 (e.g., totes or carts) for conveyance. The orders may be subdivided among the pickers 42; therefore, two or more of the pickers 42 may pick items for one order. In one scenario, an order with three items (e.g., the first and the second are the same items such as CD, and the third item can be stocked in different stock storage areas for clothes) can be sorted to pick A and pick B, wherein the pick A can place the first item and the second item into a first receptacle and the pick B can place the third item into a second receptacle. The control system 190 may also include or have access to information on the orders in the order processing stream: for example, which orders are in the process of being fulfilled (i.e., which orders have been assigned to pickers), which orders have been picked, what items in what quantities are included on each order, and so on. By associating particular items associated with particular conveyance receptacles via the conveyance receptacle identifiers with the orders being processed, the control system 190 may route conveyance receptacles 104 containing units of items for particular orders to appropriate destinations for the orders, or for portions of the orders (e.g., to a particular one of one or more sorting stations 152 where particular orders are collected and grouped to be passed on to packing stations, or to other types of stations such as gift wrapping stations where pre-packing processing may be performed on orders or portions of orders, or even on individual units of items). 
receiving, from at least one user-device, a first input related to a status of the first sortation process (As an example of the former, a reader communicatively coupled to the control system 190 may automatically read the conveyance receptacle identifier from a receptacle 104 as it passes on the conveyance mechanism 200, Examiner notes that a reader can scan the receptacle identifier during the diverting processing to track current information/location of the receptacle, paragraphs 46-47 and 103);
sending, to at least one user-device for display a third indication to sort the first item and the second item using a second sortation process comprising placing the first item and the second item in a storage cell corresponding to a delivery route that includes the intended delivery destination based on a second review of the order identifier, without regard to the status of the third item (The conveyance receptacles may then be routed to particular destinations for the items contained within the receptacles in accordance with the requests (orders) currently being processed, e.g. to sorting stations, under direction of a control system.  once a receptacle 104 is routed to and arrives at a processing station such as a sorting station 152, the conveyance receptacle identifier may be manually or automatically scanned or read from the receptacle 104, and the control system 190 may then activate an indicator on a particular slot, bin, shelf, etc. that is the correct destination for the item contained in the receptacle 104. A unit-level sortation system for sorting mixed and unsorted collections of units of items to various destinations according to requests or orders for which the items were picked.  At the singulation stations 100, individual units of items are pulled, associated with particular conveyance receptacles 104, and placed into the receptacles 104, with one and only one unit per receptacle 104. Examiner notes that each item diverted to queue in the proper sorting station will be sorted/assigned to an order sorting bin individually, which can be considered as “sorting… without regard to a status of the third item”. Examiner notes that a particular slot, bin, shelf, etc. that is the correct destination can be considered as “a storage cell corresponding to a delivery route”. In fig. 6, it illustrates the first item and the second item can be allocated to a specific slot and the sorter can place the items based on the designated spots instructed. Examiner 
receiving, from at least one user-device, a second input related to a status of the second sortation process (a fixed, mobile, or hand-held reader 196 may be used to read or scan the conveyance receptacle identifier 106. After the conveyance receptacle identifier 106 is read, the control system 190 may activate an indicator 158 associated with a particular order slot 156 of an order sorting bin 154 located at the sorting station 152 that assigned to an order that is associated with receptacle 104 and thus with the unit 108 of an item contained therein. Examiner notes that the an order sorting bin 154 located at the sorting station 152 that assigned to an order can be considered as a second input, Fig. 7B, paragraphs 47, 65 and 103);
sending, to at least one user-device for display, a fourth indication to place the sorted first item and the sorted second item into a container associated with intended delivery destination, without regard to the status of the third item (As an alternative, or in addition, to indicators 158 physically located proximate to slots 156 on sorting bin 154, textual and/or graphical item placement directions may be displayed on a monitor of a computer, hand-held device, etc., or printed to paper output for operator(s) at sorting station 152. The operator may thus simply remove the unit 108, look to see which indicator 156 is currently activated by control system 190, and place the unit 108 into the associated slot 154. Examiner notes that an order sorting bin can be considered as a container and when each item sorted in the sorting station is assigned a sorting slot, the sorted first item and the sorted second item can be placed into an order sorting bin 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, sending, to at least one user-device for display a second indication to sort the first item, the second item, and the third item by using a first sortation process comprising: placing the first item and the second item in a first storage space associated with the intended delivery destination based on a first review of the order identifier, without regard to a status of the third item; and placing a third item in a second storage space associated with the intended delivery destination based on the first review of the order identifier, without regard to a status of the first item and the second item; receiving, from at least one user-device, a first input related to a status of the first sortation process;-8-Application No.: 16/888,022Attorney Docket No.: 14904.0165-00000 sending, to at least one user-device for display a third indication to sort the first item and the second item using a second sortation process comprising placing the first item and the second item in a storage cell corresponding to a delivery route that includes the intended delivery destination based on a second review of the order identifier, without regard to the status of the third item; receiving, from at least one user-device, a second input related to a status of the second sortation process; sending, to at least one user-device for display, a fourth indication to place the sorted first item and the sorted second item into a container associated with intended delivery destination, without regard to the status of the third item, as taught in Wong, in order to manage the allocation of items to processing stations efficiently (Wong, paragraph 21).
sending, to at least one user-device for display, a sixth indication to deliver the container to the intended delivery destination, without regard to the status of the third item (delivering the item to be loaded to a delivery point associated with an intended recipient of the item. For example, where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d or a floor storage area 112a-b near the back of the cargo portion 102, nearer the door 104 than the driver portion 103. If the item is indented for a delivery point which occurs later in the route, such as in the last half or last quarter, the on-vehicle controller 240 determines a potential item storage location which is nearer the front of the cargo portion, or nearer the driver portion. In some embodiments, if the item is not picked up at the distribution facility before the next scheduled delivery day, the items can be reloaded onto a vehicle for a second, third, etc., attempt at delivery. Examiner notes that the package loading arrangement on the delivery vehicle can be displayed to instruct a user of the mobile device based on the scheduled delivery day, which is considered as “sending, to at least one user-device for display, a fifth indication to load the container on a delivery vehicle based on an arrangement determined by a promised delivery date”, paragraphs 18, 43, 75, and 121). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, sending, to at least one user-device for display, a fifth indication to load the container on a delivery vehicle based on sending, to at least one user-device for display, a sixth indication to deliver the container to the intended delivery destination, without regard to the status of the third item, as taught in Schwartz, in order to load and unload items to and from a shelf system, such as in a facility or a delivery vehicle (Schwartz, paragraph 2).
With regard to claims 2 and 12, Tian discloses the delivery process further comprises sending, based on the number of items and to at least one user-device for display, indications to: pick, in response to receiving the customer order, the first item and the second item; and pack the first item and the second item without waiting for the third item (Fig. 2, col. 3, lines 14-51, col. 6, lines 17-43, col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64).  
With regard to claims 3 and 13, the combination of references discloses the delivery process further comprises reviewing the order identifier, and the first sortation process includes placing the first-3-Application No.: 16/888,022 Attorney Docket No.: 14904.0165-00000item and the second item in the first storage space based on the review (Wong, Fig. 2-Fig. 3, paragraphs 32 and 35, Examiner notes that picker A can perform a review of the order based on the order identifier).  
With regard to claims 4 and 14, the combination of references discloses the delivery process further comprises reviewing the order identifier, and the second sortation process includes placing the first item and the second item in the storage cell based on the review (Schwartz, paragraphs 40, 47, 59, 70, and 75).  
With regard to claims 5 and 15, the combination of references discloses the fifth indication includes instructions to load the container on the delivery vehicle based on an arrangement determined by a promised delivery date for each item of the plurality of  Examiner notes that the package loading arrangement on the delivery vehicle can be displayed to instruct a user of the mobile device based on the scheduled delivery day, which is considered as “display, a sixth indication to load the container on a delivery vehicle, based on an arrangement determined by a promised delivery date for each item of the plurality of items”).  
With regard to claims 6 and 16, the combination of references discloses tracking the delivery status of the customer order comprises updating the at least one database with information related with at least one of the first sortation process, the second sortation process, placing each sorted item in the container, and a delivery schedule of the placed items (Tian, col. 3, line 60-col. 4,line 11 and col. 23, lines 41-64, Schwartz, Paragraphs 40, 47, 59-61, 70, 75, and 103).  
With regard to claims 7 and 17, Tian discloses the delivery process is configured to cause each item associated with the common product identifier to be delivered together in response to a number of items in the customer order associated with the common product identifier exceed a threshold amount (Fig. 3, col. 11, lines 11-36, This item package data may include identifiers of each different item in the item package, along with the quantity of each item to be included in the item package. As described above, in some embodiments the method may include an item count threshold below which the shipment will not be split). 
claims 8 and 18, Tian discloses the threshold amount is associated with the common product identifier (Claims 1 and 16, the pre-determined threshold condition associated with one unique item identifier).  
With regard to claims 9 and 19, Tian discloses the third item is associated with the common product identifier (Fig. 2, col. 6, lines 17-43, in FIG. 2, Examiner notes that different inventory areas can store different categories of items and similar or same items can be stored in the same storage area. In one scenario, a third item has the same category (e.g. CD) as the first and second items category).  
With regard to claim 10, Tian discloses the processor is further configured to receive, from at least one user-device, an input comprising information associated with at least one of a storage space identifier, a storage cell identifier, delivery route identifier, a container identifier, and a delivery vehicle identifier (col. 3, lines 60-col. 4, lines 15, a bar code of a container which is considered as “a container identifier”).  
Response to Arguments
Applicants' arguments filed on 01/19/2022 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that proposed amendments can overcome 101 rejection.
Examiner directs Applicants' attention to the office action above.
Applicants remark that “the combination of references does not disclose determine that the first item and the second item are associated with a common product identifier and located within a common storage location that is different than a storage location of the third item; cause the first item and the second item to be delivered together and separately from the third item by executing a delivery process comprising; receiving, from at least one user-device, a third input related to placing the sorted first item and the sorted second item into the container; track a delivery status of the customer order by updating at least one database in response to receiving the first input, the second input, and the third input”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687